Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “wherein, in the coolant channel, a layer located closer to the ceramic plate on a first side of a border of a plurality of zones into which the cooling plate is divided, and a layer located further from the ceramic plate on a second side of the border are continuous with each other with a first communication portion, and a layer 
First, the “a layer located further from the ceramic plate on a second side of the border are continuous with each other” is not clear, because of the quotation mark “,”. Does it mean a single layer is continuous with each other? Or the two layers are continuous with each other?
Second, the “communication portion” is not clear. The structure has a means for “communication”? or does it mean connection?
Third, the later cited two “a layer” are different from the prior cited two “a layer”? if so, the applicants’ apparatus has four layers?
Due to indefinite languages, the metes and bounds of Claim 6 cannot be clearly determined. An appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al. (US 20180218886, hereafter ‘886).
Regarding to Claim 1, ‘886 teaches:
The electrostatic chuck 36 has an approximately disk shape, and is made of ceramic (Fig. 1, [0051], the claimed “A wafer placement apparatus, comprising: a ceramic plate having a top surface including a wafer placement surface”);
The electrostatic chuck 36 is equipped with the attraction electrode 54 embedded therein, and the electrostatic chuck 36 is further equipped with the heater 56 embedded 
The electrostatic chuck 36 is provided on the cooling table 34 ([0051], the claimed “and a cooling plate disposed on an undersurface of the ceramic plate opposite to the wafer placement surface to cool the ceramic plate”);
The cooling table 34 includes a first path FLA, a second path FLB ([0030]), and a path FL of the coolant (the first path FLA and the second path FLB) ([0041-0042], the claimed “wherein the cooling plate includes a coolant channel, and the coolant channel has a multi-layer structure at least partially including two or more layers stacked vertically, the two or more layers being spaced different distances apart from the wafer placement surface”).

Regarding to Claim 5,
‘886 teaches the cooling table 34 includes a first path FLA, a second path FLB ([0030]), and a path FL of the coolant (the first path FLA and the second path FLB) ([0041-0042], the claimed “wherein the coolant channel includes a layer located closer to the ceramic plate and a layer located further from the ceramic plate, which are alternately arranged when viewed in a plan”).

Regarding to Claim 7,
‘886 teaches The connection path FLC is connected to the end portion FLA1 of the first path FLA and the end portion FLB1 of the second path FLB, and extended between the end portion FLA1 and the end portion FLB1, and The connection path FLD 

Regarding to Claim 8,
Figs. 1-2 of ‘886 shows no heater (the claimed “wherein the cooling plate has no heater”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama (US 20140008020, hereafter ‘020) in view of ‘886.
Regarding to Claim 1, ‘020 teaches:
The electrostatic chuck 40 includes an electrode 40a made of a conductive film and a pair of insulating films 40b and 40c embedding the electrode 40a therebetween (Fig. 1, [0034], the claimed “A wafer placement apparatus, comprising: a plate having a top surface including a wafer placement surface, the ceramic plate allowing at least one of an electrostatic electrode”);
A coolant path 70 is formed within the lower electrode 12. The coolant path 70 includes a first coolant path 70a and a second coolant path 70b ([0037]), and The first coolant path 70a and the second coolant path 70b are separated from each other in a vertical direction ([0049], the claimed “and a cooling plate disposed on an undersurface of the plate opposite to the wafer placement surface to cool the ceramic plate, wherein the cooling plate includes a coolant channel, and the coolant channel has a multi-layer 

‘020 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: A wafer placement apparatus, comprising: a ceramic plate having a top surface including a wafer placement surface, the ceramic plate allowing at least one of an electrostatic electrode and a heater electrode to be embedded therein, and a cooling plate disposed on an undersurface of the ceramic plate opposite to the wafer placement surface to cool the ceramic plate.

‘020 clearly teaches a pair of insulating films 40b and 40c embedding the electrode 40a ([0034]), and A heater 75 is embedded in the lower electrode 12 ([0039]).

‘886 is analogous art in the field of processing apparatus (title). ‘886 teaches the electrostatic chuck 36, is made of ceramic (Fig. 1, [0051]), and the electrostatic chuck 36 is further equipped with the heater 56 embedded therein ([0052]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have formed the insulating films of ‘020, with a ceramic material, and also rearranged the heater of ‘020, within the electrostatic chuck of ‘020, for its suitability as a known electrostatic chuck, with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

Regarding to Claim 2,
Fig. 9A of ‘020 shows upper coolant path 70a has a smaller inter-channel distance than the lower coolant path 70b (the claimed “wherein one of the layers of the coolant channel located closer to the ceramic plate has an inter-channel distance, a channel width, and a channel cross section at least one of which is smaller than the at least one of the inter-channel distance, the channel width, and the channel cross section of another one of the layers located further from the ceramic plate”),

Regarding to Claim 3,
‘020 further teaches As shown in FIG. 6A and FIG. 6B, in accordance with the second example embodiment, a first coolant path 70a is formed in a spiral shape in a region within the lower electrode 12 corresponding to the focus ring 18. Further, a second coolant path 70b is also formed in a spiral shape in a region within the lower electrode 12 corresponding to a region where the wafer W is placed ([0059], note a layer of the coolant channel is independently divided into the focus ring holding region and wafer holding region).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have divided the upper coolant path of Fig. 4, into plural regions, such as the focus ring holding region and wafer holding region, for the purpose of controlling temperature uniformity between the two regions (this reads into the claimed “wherein one of the layers of the coolant channel located .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘020 and ‘886, as being applied to Claim 1 rejection above, further in view of Kitayama et al. (US20040097088, ‘088).
Regarding to Claim 4,
‘020 and ‘886 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 4: wherein the cooling plate has a through-hole that extends through vertically, and around the through-hole, one of the layers of the coolant channel located closer to the ceramic plate is located closer to the through-hole than another one of the layers located further from the ceramic plate.

‘088 is analogous art in the field of processing apparatus (abstract). Fig. 7 of ‘088 shows the lift pin 105 pass through a through hole in the worktable 40, and cooling water flow passage 50 is closer to the lift pin through hole than the cooling water flow passage 52.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added through hole into the mounting table of ‘020, for the purpose of providing lift pin, then to have re-arranged one 

Conclusion
The prior art made of record and not relied up is considered pertinent to applicant's disclosure. US 20200176230 teaches multi-layered coolant channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718